Citation Nr: 1448211	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, status-post right knee surgery with residual scar and degenerative joint disease (DJD). 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, medial meniscal tear with degenerative joint disease (DJD), sprain, and chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 1981 and from March 1982 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) Program.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran was originally granted service connection for left and right knee disabilities in the February 2008 rating decision currently on appeal.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5014.  The hyphenated code was intended to show that the Veteran's left knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and osteomalacia (Diagnostic Code 5014).  The RO separately evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.  The hyphenated code was intended to show that the Veteran's right knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and degenerative arthritis (Diagnostic Code 5003).  The effective date assigned for these disability ratings was January 1, 2008. 

Following left knee surgery, the RO awarded the Veteran a temporary total evaluation, effective December 1, 2008, based on surgical or other treatment necessitating convalescence.  Effective February 1, 2009, the Veteran's left knee disability was evaluated as 10 percent disabling under Diagnostic Codes 5260-5014.  See June 2009 rating decision.  Similarly, the Veteran was awarded a separate 10 percent evaluation for right knee instability and mild subluxation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 22, 2010.  A February 2012 rating decision granted the Veteran an increased rating of 20 percent for instability of the right knee effective January 26, 2012.  This decision also awarded a separate 10 percent evaluation for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 26, 2012.  The Veteran did not appeal the effective date or ratings assigned for right knee instability under Diagnostic Code 5257.  The Veteran did appeal the 10 percent rating assigned for instability of the left knee under Diagnostic Code 5257.

A November 2012 rating decision awarded the Veteran a separate 10 percent rating for his painful right knee scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective December 6, 2010.  The Veteran did not appeal the rating assigned under Diagnostic Code 7804.   

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his right and left knee disabilities.  A January 2010 VA examination report notes that the Veteran was not employed because he had retired due to eligibility resulting from age or duration of work.  A December 2010 statement from the Veteran's representative contains a claim for TDIU and mentions the Veteran's service-connected back disability, but not his knees.  The Board notes that the VA examiner in July 2012 indicated that the Veteran's knee disability did not preclude sedentary employment.  In this case the Veteran has not asserted that his service-connected knees cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable due to his knees.  Furthermore, at a July 2012 VA examination the Veteran stated that he was uncertain of the source of the claim for unemployability and he indicated that he had not claimed unemployability.  Accordingly, there is no implicit claim for TDIU.  The Board further notes that a July 2013 rating decision denied entitlement to TDIU and the Veteran did not appeal that decision.  Consequently there is no claim for TDIU currently in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard for the Veteran's claim for higher ratings for his left knee disability, the Board notes that a January 2012 VA examination report indicates that there was evidence of left acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  The Board notes that DC 5263 provides for rating a knee disability based on genu recurvatum.  The January 2012 VA examination report does not provide any detail regarding the reported left genu recurvatum, including whether this is a manifestation of the Veteran's service-connected left knee disability.  Consequently the Veteran should be provided a new VA examination that discusses whether the Veteran has left genu recurvatum, and if so, opines whether such is a manifestation of the Veteran's service-connected left knee disability.  

Moreover, there has not been substantial compliance with the Board's remand.  The examiner was asked to provide information as to any additional loss of range of motion as a result of his disabilities which was to be expressed in terms of the degree of additional range of motion loss.  The examiner in January 2012 noted the Veteran's reports of daily flare ups and that he would have 70 percent loss of function and pain as to the right knee and 40 percent as to the left knee.  However, the examiner did not provide any assessment as to whether there was any additional loss of range of motion on flare ups and, if so, the degree of additional range of motion loss. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Afford the Veteran a VA examination of the knees.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  The VA examiner should state whether the Veteran has left acquired, traumatic genu recurvatum, and if so, whether it is a manifestation or progression of the Veteran's service-connected left knee disability or a result of some other part of the Veteran's body, such as due to a spinal disability.  See VA examination report of January 2012.  If genu recurvatum of the left knee is found, the examiner should provide a detailed description of all symptoms due to this disability.  

With respect to lateral instability of the left knee, the examiner should provide information concerning the severity thereof.  

The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use and on flare-ups.  If it is not feasible to provide the requested information, the examiner should explain why.

The supporting rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a rationale for not being able to provide an opinion.

3.  Ensure the examination report is adequate and take corrective action if the report does not provide all requested information.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

